Citation Nr: 1424073	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  04-17 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, claimed as secondary to service-connected neuritis of the saphenous nerve of the right leg.

2.  Entitlement to service connection for a right ankle disability, claimed as secondary to service-connected neuritis of the saphenous nerve of the right leg.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran had active service from September 1979 to October 1985.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal was previously before the Board in January 2008, September 2008, May 2011, February 2013, and June 2013.  In January 2008, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.  In September 2008 and May 2011, the Board denied the claims and the Veteran appealed these decisions to the United States Court of Appeals for Veterans Claims (Court).  In each instance, the parties entered a Joint Motion for Remand, vacating and remanding the decisions back to the Board for further evidentiary development and/or readjudication.  In February and June 2013, the Board remanded the claims for additional development.  The case has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's right knee degenerative joint disease (DJD) is etiologically related to his service-connected neuritis of the saphenous nerve of the right leg.

2.  The Veteran's right ankle DJD is etiologically related to his service-connected neuritis of the saphenous nerve of the right leg.



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, right knee DJD is proximately due to his service-connected neuritis of the saphenous nerve of the right leg.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (prior to October 10, 2006); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  With resolution of reasonable doubt in the Veteran's favor, right ankle DJD is proximately due to his service-connected neuritis of the saphenous nerve of the right leg.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (prior to October 10, 2006); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claims given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes a full grant of the benefits sought, any error in notice or assistance is harmless.

II.  Analysis

The Veteran asserts that his current right knee and ankle disabilities are secondary to (caused or aggravated by) his service-connected neuritis of the saphenous nerve of the right leg.  

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  Because the Veteran's claim was received in July 2005, it is controlled by the more liberal regulation governing awards of secondary service connection in effect prior to October 10, 2006.

In this case, the evidence of record indicates that the Veteran has right knee and ankle DJD.  See VA examinations dated in October 2005, March 2013, and August 2013.  Although, the August 2013 VA examiner opined that the Veteran did not have a right ankle condition, the October 2005 and March 2013 VA examiners diagnosed DJD based on X-ray findings.  VA outpatient treatment records also indicate that the Veteran has DJD of the right ankle and knee.  See, e.g., May 2010 Orthopedic Follow-Up Note.  Despite the negative findings during the August 2013 VA examination, the weight of the evidence reflects that the Veteran has right ankle DJD.  Therefore, the first element required for secondary service connection has been satisfied, i.e., current right knee and ankle disabilities.

The Veteran also has a service-connected disability, characterized as neuritis of the saphenous nerve of the right leg (claimed as reflex sympathetic dystrophy (RSD)).  During service, the Veteran sustained a left hand injury while using a power saw.  His left thumb was severed and reattached using a graft taken from the right saphenous nerve and vein area.  As a result, he has had continued complaints of pain and neuritis in the right lower extremity.  The Board notes that the Veteran has submitted evidence that the nerve damage caused RSD of the right ankle.  See August 2012 Private Treatment Record, Dr. M.F.  

The remaining issue is whether the Veteran's service-connected nerve damage to the right saphenous nerve either caused or aggravates his right knee and ankle DJD.  There is conflicting medical evidence addressing this issue; however, the Board finds that the evidence for and against finding an etiological relationship between his service-connected neuritis and right knee and ankle DJD is, at the very least, in relative equipoise.  

The evidence weighing against the Veteran's claims consists primarily of the VA examiners' opinions, which the Board finds inadequate for various reasons.  The October 2005 VA examiner provided a negative medical opinion, stating that the Veteran's service-connected disability was "purely a sensory nerve and this should not directly affect the ankle or the knee."  The examiner, however, did not address the question of aggravation or the Veteran's contentions that the pain from his neuritis altered his gait and aggravated his right knee and ankle DJD.  The March 2008 VA examiner's report contained internal inconsistencies regarding the Veteran's gait, thereby undermining his ultimate conclusion that there was no extra strain on either the right ankle or knee.  The March 2013 VA examiner provided a negative opinion, but stated that the exact contribution of the neuritis to the right knee and ankle arthritis could not be determined with the current evidence.  The examiner did not indicate what evidence was needed to make a determination.  Finally, the August 2013 VA examiner provided a negative opinion with unclear rationale that failed to address the Veteran's contentions, the February 2013 opinion by Dr. R.C., and medical treatise evidence, which the Board specifically requested be addressed in its June 2013 remand.  For these reasons, the Board finds that VA examiners' opinions have little, if any, probative value.  

On the other hand, the Veteran has submitted evidence that supports his claims.  The most competent and probative evidence are the medical opinions provided by Dr. R.C., a private neurologist.  In February 2013, Dr. R.C. noted that the Veteran's saphenous neuritis most likely contributed to his RSD in the right lower extremity and that it "most likely contributes to his degenerative joint disease in his right ankle and knee."  In September 2013, the physician opined that it was "at least as likely as not" that his right ankle/lower extremity pain was caused by his service-connected neuritis.  Although Dr. R.C. did not provide detailed rationale for his opinions, the Board notes that the Veteran has submitted medical treatise evidence that provides additional explanation.  For example, a March 2011 article from the Mayo Clinic discusses the symptoms of regional pain syndrome, noting that it can result in joint stiffness, swelling, and damage.  (emphasis added).  Internet research submitted in November 2012 indicates that when RSD moves into its third stage, an individual can begin to suffer from arthritis of the joint or bone involved with the syndrome.  Another medical article discusses how saphenous nerve entrapment neuropathy can result in biomechanical compensatory problems altering an individual's gait and resulting in pelvis, spine, or foot disorders.  The medical articles submitted by the Veteran along with Dr. R.C.'s medical opinion is competent and probative evidence of a causal relationship between the Veteran's service-connected neuritis and his right knee and ankle DJD.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).

The Board finds that the medical nexus evidence is at least in equipoise, and, as such, the benefit of the doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right knee disability, claimed as secondary to service-connected neuritis of the saphenous nerve of the right leg, is granted.

Entitlement to service connection for a right ankle disability, claimed as secondary to service-connected neuritis of the saphenous nerve of the right leg, is granted.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


